DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the 


Ristock et al. (2016/0034260) discloses a method of routing outbound contact requests, comprising: receiving a plurality of outbound contact requests from an application, wherein a first subset of the plurality of outbound contact requests have a first request type, and a second subset of the plurality of outbound contact requests have a second request type different from the first request type, wherein available request types include voice call, voice message, text message, social media message, chat, or email.

However, the prior art of record fails to teach or suggest for each of the respective outbound contact requests of the plurality of outbound contact requests: determining a request type of the outbound contact request; and based on the determined request type and one or more parameters, performing one or more of: queuing the outbound contact request for an agent, scheduling the outbound contact request for release at a specified time, reserving the outbound contact request for delayed push, or automatically executing an outbound contact event corresponding to the outbound contact request; and for at least one of the outbound contact requests of the plurality of outbound contact requests, upon determining that the at least one of the outbound contact requests is a delayed push request and indicates agent handling, reserving the at least one of the outbound contact requests until selection by an agent 

Similar limitations are present with independent claims 12 and 18. Therefore, Claims 1, 12, and 18 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               03/10/2022